Citation Nr: 0900375	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
residuals of renal colic.   
 
2.  Entitlement to an increased (compensable) rating for 
tinea cruris.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from December 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
that denied an increased (compensable) rating for residuals 
of renal colic and denied an increased (compensable) rating 
for tinea cruris.  

An April 2004 RO decision increased the rating for the 
veteran's service-connected residuals of renal colic to 10 
percent, effective September 23, 2003.  A May 2006 RO 
decision granted an earlier effective date of August 22, 
2001, for the award of the 10 percent rating for the 
veteran's service-connected residuals of renal colic.  Since 
those grants do not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Please note this 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Finally, the Board notes that service connection for 
amyotrophic lateral sclerosis was granted by rating decision 
of October 2008 and a 30 percent rating assigned.  Attention 
is directed to the comments of the veteran's representative 
who appears to be expressing disagreement with the assigned 
rating.  Such matter is referred to the RO for appropriate 
action.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The veteran was last afforded a VA genitourinary examination 
in March 2004.  As to an assessment, the examiner indicated 
that the veteran had a history of renal colic in the service 
with recurrences of renal colic and kidney stones since that 
time which were at least as likely as not related to the 
kidney stones and renal colic that the veteran had in the 
service.  The examiner commented that the other renal problem 
of renal cancer in 1995 was not at least as likely as not 
related to the service-related kidney problems.  

The Board observes that the examiner did not specifically 
address such information as whether the veteran had recurrent 
stone formation requiring diet therapy, or drug therapy, or 
invasive or non-invasive procedures more than two times/year, 
as necessary for properly rating the veteran under 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7508, 7509.  

Additionally, the Board notes that the veteran has not been 
afforded a VA dermatological examination to assess the nature 
and severity of his service-connected tinea cruris since 
apparently March 1959.  The Board notes that there have been 
changes to the rating criteria concerning skin conditions 
since the veteran's current claim for an increased 
(compensable) rating was submitted in August 2001.  

The Board observes that a November 2007 statement from E. 
Dempsey, D.O., reported that the veteran resided at a skilled 
nursing unit and that his condition was terminal.  

Additionally, the Board notes that a December 2007 statement 
from H. Mukhtar, M.D., indicated that the veteran had 
numerous medical problems and that he was bedbound. 

The Board observes, however, that there is simply not enough 
recent medical evidence of record in order to properly 
address the veteran's claims.  Further, the record clearly 
raises a question as to whether there has been an increase in 
severity of the veteran's service-connected residuals of 
renal colic and tinea cruris.  Therefore, the Board finds 
that current examinations are necessary.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford 
a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board regrets 
any inconvenience caused by remanding this matter, especially 
in consideration of the veteran's serious medical condition.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Finally, the Board finds that the veteran should be provided 
with notice as required by Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008) and Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, on remand the RO should also provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should provide the veteran with 
corrective VCAA notice that is compliant 
with the requirements of Vazquez-Flores v. 
Peak and Dingess/Hartman, cited above.   

2.  Ask the veteran to identify all 
medical providers who have treated him for 
residuals of renal colic and for tinea 
cruris since August 2001.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  

3.  Make all appropriate attempts to have 
the veteran undergo a VA examination if 
possible to determine the severity of his 
service-connected residuals of renal 
colic.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms necessary for rating 
the veteran's residuals of renal colic 
should be reported in detail, including 
all information necessary for rating the 
condition under 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7508, 7509.  

4.  Make all appropriate attempts to have 
the veteran undergo a VA examination if 
possible to determine the severity of his 
service-connected tinea cruris.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms necessary for rating the 
veteran's tinea cruris should be reported 
in detail, including all information 
necessary for rating the condition under 
the old and new rating criteria for skin 
conditions.  

5.  In the event the veteran's medical 
condition or other factors preclude VA 
examination, the RO should request the 
cooperation of the veteran's private 
physicians and/or a medical provider at 
the nursing home where he resides in 
providing a detailed report of his renal 
colic and tinea cruris symptoms, and 
findings related thereto.  To aid in this 
report, copies of the applicable rating 
criteria should be furnished.

6.  Thereafter, review the veteran's 
claims for entitlement to an increase in a 
10 percent rating for residuals of renal 
colic and entitlement to an increased 
(compensable) rating for tinea cruris.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



